Title: To James Madison from Stephen Cathalan Jr., 22 September 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


22 September 1804, Marseilles. “I have duly received your two favors (private[)] of the 9th. June last, I have taken a due note of the sundry Articles you desired from me, for your use which I shall not fail to procure you of the best qualities, as we are coming in the best season for it; we have here but seldom American Vessel bound to Cheasapeak, but more frequent opportunities for Boston, New York, & Philadelphia, which I will embrace for want of others.
“I Beg your refference to the enclosed Copies of letters about the Hermitage Wine, which I Beg you, to Communicate (with my best respects) to the Honorable Thomas Jefferson, & to Senator P. Butler—should your wine arrive sooner than their orders you may in the mean time lend them a part of your[s].”
